Citation Nr: 1715839	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-40 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease status post avulsion fracture with arthrodesis of the right ankle ("right ankle disability"), for the periods prior to July 20, 2009, and from February 1, 2010.

2.  Entitlement to an initial compensable evaluation for right ankle scarring, for the period prior to January 1, 2014.

3.  Entitlement to a compensable evaluation for right ankle scarring, for the period from January 1, 2014, to June 29, 2016.

4.  Entitlement to an evaluation in excess of 10 percent for right ankle scarring, for the period from June 29, 2016.

5.  Entitlement to an initial compensable evaluation for posttraumatic headaches, for the period prior to June 29, 2016.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic headaches, for the period from June 29, 2016.

7.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS), for the period prior to September 5, 2013.

8.  Entitlement to an evaluation in excess of 10 percent for IBS from September 5, 2013, to June 29, 2016.

9.  Entitlement to an evaluation in excess of 30 percent for IBS, for the period from June 29, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board denied the Veteran's claim for an increased evaluation for a disability of the lumbar spine and remanded the remaining issues with instruction to provide the Veteran with current VA examinations.  Such examinations occurred on June 29, 2016.  The Board is therefore satisfied that the instructions in its April 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the February 2017 informal hearing presentation filed by the Veteran's representative lists entitlement to an increased rating for a lumbar spine disability among the questions at issue.  As explained above, the Board issued a final decision as to this issue in April 2016, and it is not currently on appeal.  The Board will, however, refer the issue back to the Agency of Original Jurisdiction for appropriate action.

The Board also notes that the Veteran was in receipt of a total disability rating based upon individual unemployability from January 21, 2015 to June 29, 2016 and has since been in receipt of a combined 100 percent evaluation, with no single disability rated at 100 percent.


FINDINGS OF FACT

1.  For the periods prior to July 20, 2009, and from February 1, 2010, the Veteran's right ankle disability was productive of marked limitation of motion, but not ankylosis in more than 30 degrees of plantar flexion, ankylosis in more than 0 degrees of dorsiflexion, astragalectomy, or the functional equivalent thereof.

2.  For the period on appeal prior to January 1, 2014, the Veteran had three scars of the right ankle, one of which was unstable and a second which was both unstable and painful, but no scarred area greater than 39 square centimeters.

3.  For the period from January 1, 2014, to June 29, 2016, the Veteran had three scars of the right ankle, one of which was painful, but no scarred area greater than 39 square centimeters and no unstable scars.

4.  For the period from June 29, 2016, the Veteran had three scars of the right ankle, one of which was painful, but no scarred area greater than 39 square centimeters and no unstable scars.

5.  For the period on appeal prior to June 29, 2016, the Veteran's migraine headaches were not productive of characteristic prostrating attacks per se, but the symptoms shown (1 to 2 severe headaches per week, lasting up to 6 hours and causing nausea, poor night vision, photophobia, and phonophobia) were essentially commensurate to characteristic prostrating attacks.

6.  For the period from June 29, 2016, the Veteran's migraine headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

7.  For the period on appeal prior to September 5, 2013, the Veteran exhibited moderate IBS, defined as frequent episodes of bowel disturbance with abdominal distress, but not severe IBS, defined as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

8.  For the period from September 5, 2013, to June 29, 2016, the Veteran exhibited severe IBS, defined as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

9.  For the from June 29, 2016, the Veteran exhibited severe IBS, defined as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right ankle disability, for the periods prior to July 20, 2009, and from February 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for an initial evaluation of 20 percent, but not in excess thereof, for right ankle scarring, for the period on appeal prior to January 1, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for an evaluation of 10 percent, but not in excess thereof, for right ankle scarring, for the period from January 1, 2014, to June 29, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for an evaluation in excess of 10 percent for right ankle scarring, for the period from June 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

5.  The criteria for an initial 10 percent rating for posttraumatic headaches, for the period on appeal prior to June 29, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

6.  The criteria for an evaluation in excess of 50 percent for posttraumatic headaches, for the period from June 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

7.  The criteria for an initial evaluation in excess of 10 percent for IBS, for the period on appeal prior to September 5, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

8.  The criteria for an evaluation of 30 percent for IBS, but not in excess thereof, for the period from September 5, 2013, to June 29, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

9.  The criteria for an evaluation in excess of 30 percent for IBS, for the period from June 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his disabilities on appeal in January 2010 and in June 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran has not asserted that the schedular criteria under Part 4 are not adequate to contemplate his disabilities, nor does the evidence suggest the same; rather, he has sought increased schedular ratings in the context of this appeal. 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Right Ankle Disability

The Veteran claims an increased evaluation for his right ankle disability.  The Veteran is currently is in receipt of a 20 percent evaluation, except during the period from July 20, 2009, to February 1, 2010, during which he is in receipt of a 100 percent evaluation for convalescence from surgery.

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ratings under this code are available at 10 percent for moderate limited motion and 20 percent for marked limited motion.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  As the Veteran is in receipt of a 20 percent rating based on limitation of motion, higher ratings based on these criteria are not available for the Veteran.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

Private treatment records reflect that in May 2009 the Veteran reported worsening pain in his right ankle.  His right ankle was larger than the left.  Dorsiflexion and plantar flexion were limited to 10 degrees each.  He was tender to palpation over the medial and lateral malleoli.  There was crepitus with attempts at motion.  X-rays showed extensive right ankle osteoarthritis, possibly posttraumatic, with multiple intraarticular bodies possibly present.  He was diagnosed with posttraumatic arthritis of the right ankle and prescribed a brace.  He was referred to a surgeon who recommended ankle fusion and told him that after surgery his ankle would be nonweightbearing for 8 to 10 weeks, then weight bearing in a boot until six months following surgery.  He underwent surgery in July 2009.

The Veteran underwent a VA examination in January 2010.  He reported chronic pain of the right ankle made worse with prolonged standing, walking, and with climbing and descending stairs.  He reported loss of mobility and use of an ankle brace.  Palpation revealed tenderness of the right ankle.  The Veteran was able to rise on heels and toes, walk heel to toe and stand on one foot with apparent mild discomfort.  The right ankle was noted to be fixed in position, and range of motion testing was unable to be performed.  X-rays showed postsurgical changes about the right ankle as well as the distal tibia and fibula with multiple screws transfixing the tibiotalar joint as well as the distal tibiofibular joint.  There was a mild degenerative decrease in joint space in the first metatarsophalangeal join.  He was diagnosed with degenerative joint disease and a remote avulsion fracture of the right ankle, status post fusion and arthrodesis. 

VA treatment records reflect that in March 2010, the Veteran was ambulatory with a steady gait.  He voiced no complaints of pain at that time.  Two weeks later he was ambulatory with a cane for assistance, and reported having discomfort in his ankle.

In his April 2010 notice of disagreement, the Veteran reported that his tibia has been mechanically fused to his ankle, and his distal fibula is considered a non-union joint to his ankle.  He reported that the hardware has severely reduced his plantar flexion and eliminated his dorsiflexion.  In an August 2010 statement he stated that a 30 percent evaluation was appropriate because his ankle was fixed in place with 0 degrees of dorsiflexion, and that malunion of the tibia/fibula with marked ankle disability could be rated at 30 percent.  In his September 2010 substantive appeal, the Veteran reported that he had a non-united surgical fracture causing a loose hanging distal shaft of the fibula and that he wears an ankle brace.  He stated that his ankle was fixed at 90 degrees.  He reported ankylosis and constant moderate pain with extreme ankle, shin, and knee pain if he stands for an extended time or walks any distance.  He reported use of a cane.  

VA treatment records reflect that in February 2011, the Veteran reported that his surgery had taken away his ankle pain but worsened his knee and hip pain.  An October 2011 x-ray showed progression of fusion with mild loosening of the inferior-most screw.

In an October 2011 letter, the Veteran's VA treating physician stated that he suffered from chronic pain due to an old trauma and subsequent right ankle surgical fusion.  He could not climb stairs without pain, and could only work in a ground-level office.  

VA treatment records reflect that in November 2011 the Veteran reported a painful right ankle.  He reported that he had been able to ambulate significantly better but with residual pain in the joint area.  His podiatrist noted that he would most likely benefit from reconstructive surgery for malunion of the tibial talar joint, but he stated that he had no complaint about that problem.

In an October 2012 letter the Veteran's VA treating physician restated that which was reported in the October 2011 letter, along with the limitation that the Veteran could not stand or walk for more than 30 minutes without sitting down for 10 minutes.

VA treatment records reflect that in June 2013 the Veteran reported acute right ankle pain while plumbing.  He located his pain to the lateral malleoli and tibia and fibula.  He was able to bear weight but had significant pain with motion.  An x-ray showed evidence of arthrodesis at the tibiotalar joint with mature osseous bridging across the midline and a chronic nonunited fracture of the distal fibular with probable pseudoarthrosis formation.  He was provided with a walking cast and declined medication.  At a July 2013 follow-up, he reported that his foot pain began when he fell on a wet floor and twisted his ankle eight days prior.  He described pain rated at 7-8/10 when he moves or puts weight on his right foot.  He was referred to a podiatrist, and in August 2013 he reported that since surgery he had had some pain that is tolerable.  He explained that he had recently fallen and twisted his ankle causing increased pain.  He stated that the pain had since improved, but he wanted to make sure there had been no lasting complications.

The Veteran underwent another VA examination in June 2016.  He reported continuing chronic pain of the right ankle rated at 3-4/10 and exacerbated by prolonged standing walking, or use of stairs.  He reported loss of mobility of the ankle and difficulty walking up or down inclines.  He reported weekly flare-ups with pain rated at 6-7/10 lasting hours to an entire day.  He reported regular use of a cane and orthotic inserts.  On examination, the Veteran had no motion of the ankle, which was fixed at 0 degrees.  There was objective evidence of pain on weight bearing, crepitus, and localized tenderness or pain on palpation.  Muscle strength was measured at 3/5 and there was no muscle atrophy.  There was no ankylosis or instability.  He was diagnosed with degenerative arthritis of the right ankle and right ankle avulsion fracture, status post open reduction internal fixation with bone graft from tibia.  The examiner noted that he was unable to walk unaided by his cane for support and that he had difficulty with stairs and inclines.

In a February 2017 informal hearing presentation, the Veteran's representative stated that the VA examination was insufficient on the ground that the examiner noted that the Veteran's ankle was fixed in position but failed to identify what that position was.  The representative further argued that the examiner erroneously stated that there was no ankylosis. 

For the period prior to July 20, 2009, and from February 1, 2010, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's right ankle disability.  His 20 percent rating is warranted for marked limited motion and is the schedular maximum for limited motion.  Higher or alternative ratings are available for ankylosis, malunion of the os calcis or astralagus, astragalectomy, or the functional equivalent thereof.  The evidence weighs against such manifestations.  The Veteran has never undergone an astragalectomy.  As to ankylosis, no examiner or medical provider has found the Veteran's ankle to be ankylosed.  As the ankle is fixed in place, the Veteran could argue that his limited motion is the functional equivalent of ankylosis.  Because his ankle is fixed at 0 degrees, however, he would not receive a higher rating.  While an ankle ankylosed in dorsiflexion more than 0 degrees and less than 10 degrees could receive a higher rating, an ankle ankylosed at 0 degrees is still rated at 20 percent.  The Board does not find any evidence that the Veteran's ankle symptoms are the functional equivalent of more unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, a finding that limited motion was the equivalent of ankylosis would allow an alternative rating for ankylosis, not an additional rating, because two ratings for the same limited motion would be unlawful pyramiding.  38 C.F.R. § 4.14.  Similarly, any malunion of the os calcis or astragalus cannot be the basis of an additional rating, because the symptoms of such malunion are the same as those for which the Veteran is already compensated.  As the maximum schedular rating for malunion is also 20 percent, a higher alternative rating is not available to the Veteran.  Finally, because the Veteran has been assigned the schedular maximum rating based on limited motion, the Board finds no prejudice in any failure of the examinations to test of active and passive motion or pain on weight-bearing and nonweight-bearing consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  


Right Ankle Scarring

The Veteran claims increased ratings for his right ankle scarring.

The Veteran's scars are currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 for unstable or painful scars.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation based on the total number of scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Additional ratings available for scars not of the head, face, or neck are as follows:

Deep scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  A deep scar is defined as one associated with underlying soft tissue damage.

Superficial scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

The Veteran underwent a VA examination in January 2010.  Examination revealed a well-healed vertical surgical scar of the lateral aspect of the right ankle measuring 10 centimeters by 0.2 centimeters.  

In his April 2010 notice of disagreement, the Veteran reported that his scar is painful, tender, and breaks open due to the friction of his socks.  He stated that he has three scars due to his ankle surgery, not just the one addressed in the examination.  In an August 2010 statement, he stated that he should be rated at least 10 percent for his scars, which were located at the top edge of shoe level causing pain and bleeding.  In his September 2010 substantive appeal, he reported that his three scars were located on the medial, frontal, and lateral aspect of the ankle and were all unstable and painful.

The Veteran underwent another VA examination on June 29, 2016.  On examination there were 3 linear scars.  A scar on the lateral ankle was 9.5 centimeters, a scar on the anterior ankle was 2.5 centimeters, and a scar on the medial ankle was 1 centimeter.  The Veteran reported that since 2013 his scars had been stable and no longer bled.  He reported that his scars remained painful, though he was unsure whether the pain was from the scars or from his ankle.  Only the lateral malleolus scar was painful.  Pain was sharp and intermittent.  The scar was only painful if touched or on prolonged standing.  No scars were unstable on examination.  

As described above, evaluations for scars not of the head, face, or neck are available for deeply scarred areas greater than 39 square centimeters, superficially scarred areas greater than 929 square centimeters, painful scars, and unstable scars.  There is no evidence of scars of any kind with areas totaling greater than 39 square centimeters at any time during the appeal period.  

As to painful scars, the Board finds that the evidence weighs in favor of a finding of one painful scar during the entirety of the appeal period.  The Veteran has consistently stated that his scar is painful.  While the January 2010 examination did not note that the scar was painful, it also did not indicate that the Veteran was ever asked whether his scar was painful.  The Board further finds that the evidence weighs against a finding of more than 2 painful scars.  In his September 2010 substantive appeal, the Veteran stated that all three scars were painful.  This is the only time the Veteran stated he had more than 2 painful scars, and there are no medical records indicating that all three scars were painful.  At the June 2016 examination, the examiner found objective evidence of one painful scar.  The Board finds this examination more probative than the September 2010 statement because it is based on objective evidence.

As to unstable scars, the Board finds that the evidence weighs in favor of two unstable scars for the period prior to January 1, 2014.  The Veteran described bleeding from his scars in statements in 2010, but at his June 2016 VA examination he reported that bleeding had ceased since 2013.  Given that the Veteran did not specify when in 2013 the bleeding ceased, the Board will assume that it was continuous throughout the year but had ceased by January 1, 2014.  As to the lateral scar, the Board finds that the evidence weighs against a finding of instability, as the January 2010 examiner found the scar to be well-healed.  As to the two remaining scars, the examiner failed to address them.  In absence of medical evidence, the Board finds that the Veteran's consistent descriptions of bleeding are probative, and they were therefore unstable prior to January 1, 2014.

As such, the Board finds the current staging inappropriate, and an evaluation of 20 percent, but not in excess thereof, is granted for two unstable scars, one of which was also painful, for the period on appeal prior to January 1, 2014.  For the period from January 1, 2014, to June 29, 2016, an evaluation of 10 percent, but not in excess thereof, is granted for a painful scar.  For the period from June 29, 2016, the Veteran is already in receipt of a 10 percent rating for a painful scar, and an evaluation in excess of 10 percent is denied.

Headaches

The Veteran claims increased ratings for his posttraumatic headaches.

The Veteran's posttraumatic headaches are rated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, headaches are rated at 0 percent with less frequent attacks.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over a period of several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran underwent a VA examination for traumatic brain injury (TBI) in January 2010.  He reported headache pain relieved by taking aspirin or Tylenol and occurring 1-2 times per week.  Pain was rated at 5/10 and was located in the bitemporal or occipital areas.  Duration was 5-6 hours and was associated with nausea but not vomiting.  He reported photophobia and phonophobia.  The examiner said it was a migrainous type of headache.  The examiner diagnosed postconcussion headaches.

In his April 2010 notice of disagreement, the Veteran stated that he believed his symptoms warranted a 10 percent evaluation due to traumatic headaches.  In an August 2010 statement he stated that he had requested to be evaluated for TBI, not just headaches.  He reported that he averaged 1 to 2 severe headaches per week, lasting up to 6 hours and causing nausea, poor night vision, photophobia, and phonophobia.  In his September 2010 substantive appeal, he contended that his headaches were prostrating in that they made him helpless as well as physically and emotionally weak.  He stated that his headaches occurred twice per week.

VA treatment records reflect that in August 2011 the Veteran reported circumferential migraines he rated at 9/10 and described as clamp-like.  Headaches were intermittent and relieved by over-the-counter naproxen.  He reported a premonitory aura and associated the headaches with nausea, moderate dizziness, and light and noise sensitivity.  He was diagnosed with headaches with migraine-like features.  In May 2012, he reported that his migraine headaches were much better, having them 1-2 times weekly but milder in intensity and shorter, only lasting 2-3 hours.  In October 2012, he reported that his migraines were much better and he did not need to talk about them.  He reported again that his headaches were much better in July 2013.  In September 2013, he reported to the emergency room with, among other symptoms, a 3-day occipital headache, photophobia, and nausea without emesis.  He was diagnosed with nausea and headache.  The headache resolved the next day, and he was diagnosed with a likely migraine.

The Veteran underwent another VA examination on June 29, 2016.  He reported one headache per week.  He reported headaches which start slowly and are associated with nausea, sensitivity to light, and changes in vision.  Typical duration was less than one day.  Pain was constant and pulsating in the frontal and posterior head and worsened with physical activity.  He reported characteristic prostrating attacks once per month which were productive of severe economic inadaptability. 

In regard to the period prior to June 29, 2016, the Board recognizes that headaches are rated on the basis of prostrating attacks.  At his January 2010 examination, the Veteran did not report prostrating attacks, but rather reported headache pain relieved by taking aspirin or Tylenol and occurring 1-2 times per week.  In September 2010, the Veteran argued that becoming physically and emotionally weak constituted a prostrating attack.  While the Board hesitates to broaden the definition of "prostrating" because the regulation is explicitly limited to prostrating attacks characteristic of migraine headaches, the Board also does not dispute that the symptom combination shown (1 to 2 severe headaches per week, lasting up to 6 hours and causing nausea, poor night vision, photophobia, and phonophobia) is commensurate to a degree of disability that would result from characteristic prostrating attacks averaging one in two months over a period of several months.  For this reason, the Board finds that an initial 10 evaluation is warranted for headaches for the period prior to June 29, 2016.  

As to the period from June 29, 2016, the Veteran is already in receipt of a 50 percent evaluation for this period.  This is the maximum schedular evaluation for headaches, warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is no evidence of any symptoms above and beyond those in the schedular criteria.  As such, an evaluation in excess of 50 percent is not warranted.

IBS

The Veteran claims increased ratings for his IBS.

The Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  A noncompensable rating is warranted for mild IBS, defined as disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate IBS, defined as frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent evaluation is warranted for severe IBS, defined as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

The Veteran underwent a VA examination in January 2010.  He reported recurrent abdominal cramps, diarrhea, and constipation.  He denied fecal incontinence, nausea, vomiting, hematemesis, or melena.  On examination the abdomen was non-tender and there were active bowel sounds and no bruits present.  He was diagnosed with IBS.

In his April 2010 notice of disagreement, the Veteran stated that the assigned 10 percent rating was based only on abdominal distress and did not reflect his more severe symptoms of diarrhea and constipation, which cause cramping in the stomach and occasional loss of bowel control.  In an August 2010 statement, the Veteran stated that a 30 percent evaluation was appropriate because there were symptoms of alternating diarrhea and constipation with constant abdominal distress, as well as unintentional bowel movements.  In his September 2010 substantive appeal, he reported constant severe diarrhea, constipation, and abdominal distress.  He disputed the VA examination report's note that he denied bowel incontinence, stating that he was never asked that question.

VA treatment records reflect that in September 2013 the Veteran reported that he had been diagnosed with IBS and that he wavered between constipation and loose stools on a daily basis.  In October 2013 he reported two days of watery bowel movements.  He was diagnosed with gastritis and dehydration and treated with fluids.  Stool tests came back negative.  In December 2013, the Veteran reported that he had had constant diarrhea since being admitted to the hospital September 5-7, 2013.  He reported bad cramps and diarrhea 5-10 minutes after eating and had incidents of incontinence.  In January 2014 he reported diarrhea 6-8 times daily.  A March 2014 colonoscopy was normal except for small polyp in the rectum which was removed.  In April 2014, he reported 2 days of lower abdominal pain causing nausea and vomiting, along with gas and loose stools.  He was diagnosed with a kidney stone.  A May 2014 CT scan was normal.

The Veteran underwent another VA examination on June 29, 2016.  He reported up to 6 diarrhea stools daily with intermittent bloating and rare episodes of nausea and vomiting.  He stated that he does not use protective undergarments unless he is taking a long trip in the car.

The Board finds that an evaluation in excess of 10 percent is not warranted for the period on appeal prior to September 5, 2013.  The 10 percent evaluation is warranted for moderate IBS, defined as frequent episodes of bowel disturbance with abdominal distress.  A higher rating is available for severe IBS, defined as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  The evidence weighs against a finding of severe IBS.  Though the Veteran's statements describe IBS more severe than his assigned rating for this period, his extensive treatment records during this period do not reflect any reports of such symptoms.  In contrast, the Veteran's reports of severe symptoms are plentiful in treatment records for the period after September 5, 2013.  Moreover, throughout that period the Veteran consistently reported that his symptoms became severe since his hospitalization on September 5, 2013.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for IBS for the period on appeal prior to September 5, 2013.

For the period from September 5, 2013, to June 29, 2016, the Board finds that an evaluation of 30 percent is warranted for the Veteran's IBS.  The Veteran's current 30 percent evaluation is based on his evaluation at his June 29, 2016 VA examination.  His treatment records, however, reflect that he has consistently reported a worsening of symptoms to his current level with an onset date of September 5, 2013.  In the treatment records available, he consistently reported severe diarrhea multiple times a day since that date.  The Board therefore finds that an evaluation of 30 percent is warranted for IBS from September 5, 2013, to June 29, 2016.

For both the period from September 5, 2013, to June 29, 2016 and the period from June 29, 2016, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's IBS.  The maximum schedular evaluation for IBS is 30 percent.  Moreover, the criteria for the 30 percent evaluation, diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress, adequately describes the symptoms reported by the Veteran.  An evaluation in excess of 30 percent is therefore not warranted.


ORDER

An initial evaluation in excess of 20 percent for a right ankle disability, for the periods prior to July 20, 2009, and from February 1, 2010, is denied.

An initial evaluation of 20 percent, but not in excess thereof, for right ankle scarring is granted for the period on appeal prior to January 1, 2014, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 10 percent, but not in excess thereof, for right ankle scarring is granted for the period from January 1, 2014, to June 29, 2016, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for right ankle scarring for the period from June 29, 2016, is denied.

An initial 10 percent evaluation for posttraumatic headaches, for the period on appeal prior to June 29, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent for posttraumatic headaches, for the period from June 29, 2016, is denied.

An initial evaluation in excess of 10 percent for IBS for the period on appeal prior to September 5, 2013, is denied.

An evaluation of 30 percent, but not in excess thereof, for IBS, for the period from September 5, 2013, to June 19, 2016, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for IBS from June 29, 2016, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


